DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 18-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the limitation in claim 4 that the first and second concentration gradient sections “are present in a direction (transverse direction)”. Specifically, it is ambiguous whether being “present in a direction” is intended to recite an orientation of the gradient section (such that the gradient section extends in the transverse direction), a relationship between the first and second gradient sections (such that one gradient section is disposed adjacent to another in the transverse direction), or some other meaning.
Claim 4 recites the limitation "the core region" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “decreases in the average content direction” in claim 6 is unclear. Specifically, it is ambiguous whether this limitation is intended to mathematically quantify the concentration change, or to define a physical direction in which the gradient is oriented. Furthermore, if the “average content direction” refers to a physical direction within the secondary particle, it is unclear what the orientation of such direction is.
Claim 9 recites the limitation "the interface" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites that a coating layer “covers at least a part of the interface between the primary particles and the surface of the secondary particle”. It is ambiguous whether this means that the coating layer both covers an interface between adjacent primary particles and covers the surface of the secondary particle, or if it refers to an interface that is disposed between the primary particles and the surface secondary particle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0013145 A1 (Choi).

    PNG
    media_image1.png
    111
    124
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    192
    196
    media_image2.png
    Greyscale

Regarding claim 1, Choi discloses a lithium complex oxide secondary particle formed by coagulation of a plurality of primary particles [0010], wherein primary particles locating on the surface part of the secondary particle have concentration grading portions which exhibit Co ion concentration gradients at boundaries of the primary particles [0020], [claim 8], such that Co concentration is higher at the periphery of the bar-shaped primary particles along the boundaries of the primary particles [0077], [0084]. The concentration grading portions with higher Co concentration at the boundaries constitute a first concentration gradient section in which the concentration of Co increases from the primary particle towards the boundary and a second concentration gradient section in which the concentration of Co decreases from the boundary towards the adjacent primary particle, along the circumferential surface of the secondary particle. See Figs. 12, 14.
Regarding claim 2, the first and second concentration gradient sections are located at the boundaries of the primary particles locating on the surface part of the secondary particle, so as to be present in a surface region of the secondary particle.
Regarding claim 3, the first and second concentration gradient sections are located at each boundary of the plurality of primary particles on the surface part of the secondary particle, so as to be repeatedly present along the circumferential surface of the secondary particle.
Regarding claim 4, the first and second concentration gradient sections are present at the boundaries between adjacent primary particles in a direction from one primary particle to the next on the surface of the secondary particle, i.e., the direction from star 1 to start 2 in Fig. 14, which is the transverse direction perpendicular to the longitudinal direction toward the surface region of the secondary particle from the core region of the secondary particle.
Regarding claims 5 and 6, Choi further discloses that the Co concentration is lower toward the inside from the surface of the secondary particle [0063] and higher at the periphery of the bar-shaped primary particles along the boundaries of the primary particles on the surface [0077], [0084], such that the average content of cobalt in the secondary particle is lower than the content of cobalt at the boundaries, and cobalt in the first concentration gradient section at the boundary increases to a higher concentration than the average and cobalt in the second concentration gradient section at the boundary decreases from the higher concentration toward the average.
Regarding claims 7 and 8, the boundaries of the primary particles along the circumferential surface of the secondary particle constitute a concentration increase/decrease part having the first concentration gradient section and the second concentration gradient section. Choi further discloses that the interior of the primary particles comprise approximately uniform concentrations such that a concentration maintained part in which a change rate in concentration of at least one selected from nickel, cobalt and manganese is 5 wt% or less per 0.1 µm is present. See Fig. 10.

    PNG
    media_image3.png
    147
    440
    media_image3.png
    Greyscale

Regarding claim 9, Choi further discloses that the surface of the positive active material is coated with Co and Ti is added to the coated material and processed in a thermal treatment [0060], [0061], such that a coating layer containing a lithium cobalt titanium oxide covers at least a part of the interface between primary particles and the surface of the lithium complex oxide secondary particle.
Regarding claim 10, Choi further discloses a positive electrode slurry composition comprising the positive electrode active material, a conductive material and a binder [0150]
Regarding claim 11, Choi further discloses a lithium secondary battery comprising a positive electrode formed by coating a current collector (aluminum foil) with the positive electrode slurry composition [0028], [0150].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10693136 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as explained above, Choi’s lithium complex oxide secondary particle which is formed by coagulation of a plurality of primary particles wherein the boundary of the primary particle located on the surface of the secondary particle has a gradient of concentration of Co ions, as recited in the patented claim 1, anticipates the positive electrode active material having the concentration gradient sections as recited in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/
Supervisory Patent Examiner, Art Unit 1727